Name: Commission Regulation (EEC) No 1411/80 of 5 June 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6. 80 Official Journal of the European Communities No L 141 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1411/80 of 5 June 1980 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1011 /80 (*), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on the obligatory adjustments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (*), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 1089/80 (s); Whereas, pursuant to Council Regulation (EEC) No 878/77 of 26 April 1977 and the exchange rates to be applied in agriculture ('), as last amended by Regu ­ lation (EEC) No 1366/80 (7), new representative rates apply in the case of certain agricultural products and in the case of certain goods produced from agri ­ cultural products and not covered by Annex II to the Treaty for the Belgian franc, the Luxem ­ bourg franc, the German mark and the Dutch guilder with effect from 1 June 1980 ; Whereas this situation calls for alterations to the monetary compensatory amounts applicable in the Federal Republic of Germany and in the Benelux countries which will have to be calculated by means of the percentages of :  1-7 for the Benelux countries and 8 ¢ 8 for the Federal Republic of Germany in the case of the beef and veal sector,  2-2 for the Benelux countries and 9-8 for the Federal Republic of Germany in the case of the milk and milk products sector and in the case of certain processed products ; Whereas it is also necessary to take account, in the case of all Member States, of the price increase in the milk and milk products sector and the beef and veal sector, to take effect on 1 June 1980 and 2 June 1980 respectively ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 1544/78 (') lays down that monetary compensatory amounts fixed in advance must be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate needs to have been decided on before the application for the certificate was lodged ; whereas, in certain sectors, this situation, which has already arisen in the case of Italy, the United Kingdom and France, has now arisen also in the case of the Federal Republic of Germany and the Benelux countries ; ') OJ No L 106, 12 . 5 . 1971 , p. 1 . ') OJ No L 108 , 26. 4 . 1980, p . 3 . J) OJ No L 178 , 1 . 7 . 1978 , p . 63 . 4) OJ No L 247, 1 . 10 . 1979, p. 1 . ') OJ No L 114, 3 . 5 . 1980 , p . 12 . *) OJ No L 106, 29. 4 . 1977, p. 27 . 7) OJ No L 140, 5. 6. 1980, p. 19. ( ¢) OJ No L 37, 7 . 2. 1978 , p. 5 . (') OJ No L 182, 5 . 7 . 1978 , p . 7 . No L 141 /2 Official Journal of the European Communities 5.6 . 80 Whereas the above alterations also call for alterations to the coefficients and conversion rates appearing in Annexes II, III and IV of Regulation (EEC) No 2140/79 : Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant Management Committees, (a)  with effect from 1 June 1980 : note 6 of Part 1 , Part 5 and Part 8 of Annex I are replaced by those appearing in Annex I to this Regulation,  with effect from 2 June 1980 : Part 3 of Annex I is replaced by that appearing in Annex la to this Regulation . (b) Annexes II, III and IV are replaced with effect from 1 June 1980 and for beef and veal with effect from 2 June 1980 by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/79 is amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1980. For the Commission Finn GUNDELACH Vice-President 5 . 6 . 80 Official Journal of the European Communities No L 141 /3 ANNEX I PART 1 Notes (') If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased  and for the United Kingdom decreased  by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 36-82 73-64 121-0 242-0 8-34 16-68 1-420 2-840 0 0 0 0 (a) In trade with non-member countries , the coefficient 1 &gt; 87 shall be applied to the supplementary amounts indicated above. (b) In intra-Community trade and in trade with third countries and where these products contain skimmed-milk powder and fish meal and/or fish oil and/or fish liver oil and/or more than six grams of iron (in the form of iron sulphate) and/or more than 1-2 grams of copper (in the form of copper sulphate) per 100 kilograms of the product, the supplementary amounts referred to above snail be multiplied by the coefficient 0 ¢ 27 . (c) When completing customs formalities, the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 141 / 4 / 141 / 4 Official Journal of the European Communities 5.6.80 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts G er m an y DM /1 00 kg (a ) Be lg. /L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d Ki ng do m £/ 10 0 kg (a ) 1 2 3 4 5 6 7 ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey n 2- 55 (d ) 8- 4 (d ) , 0- 58 (d ) 0- 09 9 (d ) 04 .0 1 A II n 2- 55 (c ) 8- 4 (c ) 0- 58 (c ) 0- 09 9 (c ) 04 .0 1 B I I n 2- 28 (d ) 7- 5 (d ) 0- 52 (d ) 0- 08 8 (d ) 04 .0 1 B II 1- 78 (d ) 5- 8 (d ) 0- 40 (d ) 0- 06 9 (d ) 04 .0 1 B II I I n (u ) 1- 43 (d ) 4- 7 (d ) 0- 32 (d ) 0- 05 5 (d ) 04 .0 2 A II a) 1 o 3 3 -1 4 10 8- 9 7 -5 1 1- 27 8 04 .0 2 A II a) 2 o 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .0 2 A II a) 3 o 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .0 2 A II a) 4 o 17 -5 1 (d ) 57 -5 (d ) 3- 97 (d ) 0- 67 5 (d ) 04 .0 2 A II b) 1 | | C) (2) C) 33 -1 4 10 8- 9 7 -5 1 1- 27 8 04 .0 2 A II b) 2 o o o 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .0 2 A II b) 3 | | (') 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .02 A II b) 4 o 17 -5 1 (d ) 57 -5 (d ) 3- 97 (d ) 0- 67 5 (d ) 04 .0 2 A III a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : I l I I I I I l l  of le ss th an 15 % o 2- 55 (d ) 8- 4 (d ) 0- 58 (d ) 0- 09 9 (d )  of 15 % or m or e o 5- 63 (d ) 18 -5 (d ) 1- 27 (d ) 0- 21 7 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 % o 2- 04 (d ) 6- 7 (d ) 0- 46 (d ) 0- 07 9 (d )  of 15 % or m or e bu t le ss th an 25 % o 5- 63 (d ) 18 -5 (d ) 1- 27 (d ) 0- 21 7 (d )  of 25 % or m or e bu t le ss th an 32 % o 9- 21 (d ) 30 -2 (d ) 2- 09 (d ) 0- 35 5 (d )  of 32 % or m or e o 10 -2 3 (d ) 33 -6 (d ) 2- 32 (d ) 0- 39 4 (d ) 04 .0 2 B I a) \ o 3 9 -4 5 12 9- 6 8 -9 4 1- 52 1 04 .0 2 B Ib ) 1 aa ) . I C) 33 -1 4 10 8- 9 7- 51 1- 27 8 04 .02 B Ib ) 1 bb ). (3) 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .0 2 B Ib ) 1 cc ) l C) 17 -5 1 (d ) 57 -5 (d ) 3- 97 (d ) 0- 67 5 (d ) 04 .0 2 B Ib ) 2 aa ) o 3 3 -1 4 10 8- 9 7- 51 1- 27 8 5.6.80 Official Journal of the European Communities No L 141 / 5 / 141 / 5 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be ch ar ge d on im po rts an d gr an ted on ex po rts G er m an y DM /1 00 kg (a ) Be lg ./ Lu x. Bf rs /L frs /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Un ite d Ki ng do m £/ 10 0 kg (a ) 1 2 3 4 5 6 7 04 .0 2 B Ib ) 2 bb ) o 21 -5 9 (d ) 70 -9 (d ) 4- 89 (d ) 0- 83 3 (d ) 04 .0 2 B Ib ) 2 cc ) l o 17 -5 1 (d ) 57 -5 (d ) 3- 97 (d ) 0- 67 5 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : I I I l  of le ss th an 15 % (') 2- 55 (d ) 8- 4 (d ) 0- 58 (d ) 0- 09 9 (d )  of 15 % or m or e ( ¢) 7- 18 (d ) 23 -6 (d ) 1- 63 (d ) 0- 27 7 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on ten t, by we ig ht : I l \ \  of le ss th an 15 % C) 2- 04 (d ) 6- 7 (d ) 0- 46 (d ) 0- 07 9 (d )  of 15 % or m or e bu t le ss th an 25 % ( ¢) 7- 18 (d ) 23 -6 (d ) 1- 63 (d ) 0- 27 7 (d ) l  of 25 % or m or e bu t le ss th an 32 % o 9- 23 (d ) 30 -3 (d ) 2- 09 (d ) 0- 35 6 (d )  of 32 % or m or e o 10 -2 5 (d ) 33 -7 (d ) 2- 32 (d ) 0- 39 6 (d ) 04 .0 3 A O f a fa tty co nt en tb y w ei gh t: l i I I I l  of le ss th an 80 % n - ( b) - ( b) - ( b) - ( b) !  of 80 % or m or e bu t le ss th an 82 °/o o o 77 -5 8 2 5 4 -9 17 -5 8 2- 99 2 l  of 82 % or m or e n o 7 9 -5 2 2 6 1 -3 18 -0 2 3- 06 7 04 .0 3 B o - ( b) - ( b) - ( b) - ( b) 04 .0 4 A II \ o 6 6 -1 5 2 1 7 -3 14 -9 9 2- 55 1 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t o 54 -3 4 17 8- 5 12 -3 1 2- 09 6 04 .0 4 D II a) 1 O fa fa tc on te nt by we ig ht in th e dr y m at te r: | | l i  of le ss th an 10 % o 20 -3 8 6 7 -0 4 -6 2 0 -7 8 6  of 10 % or m or e bu t le ss th an 30 % n 30 -0 5 9 8 -7 6- 81 1- 15 9  of 30 % or m or e (6) 4 3 -9 5 1 4 4 -4 9 -9 6 1- 69 5 04 .0 4 D II a) 2 O fa fa tc on te nt by we ig ht in th e dr y m at te r: I I I l | | l i  of le ss th an 55 °/o C) 43 -9 5 1 4 4 -4 9 -9 6 1- 69 5 04 .0 4 D II b) ex 04 .0 4 E I a) 04 .0 4 E Ib ) 1 04 .0 4 E Ib ) 2  of 55 % or m or e W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ian o Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o _ (6) o n o n o 5 2 -1 2 5 2 -1 2 7 4 -6 9 6 1 -4 2 5 6 -3 6 17 1- 2 17 1- 2 2 4 5 -4 20 1- 8 18 5- 2 11 -8 1 11 -8 1 16 -9 2 13 -9 1 12 -7 7 2- 01 0 2- 01 0 2- 88 1 2 -3 6 9 2 -1 7 4 Am ou nt s to be ch ar ge d on im po rts an d gr an ted on ex po rts CC T he ad in g N o D es cr ip tio n N ot es Be lg. /L ux . Bf rs/ Lf rs/ 10 0 kg G er m an y DM /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Un ite d Ki ng do m £/ 10 0 kg (a ) (a ) 1 2 3 4 5 6 7 ex 04 .0 4 E Ib ) 5 o n &lt;" ) n n (" ) 4 2 -4 4 5 6 -3 6 13 9- 4 18 5- 2 9 -6 2 12 -7 7 1- 63 7 2 -1 7 4  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ ,T ils it as we ll as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o fa w at er co n ­ ten t, ca lcu lat ed bv we ig ht of th e no n- fa tty m att er , no te xc ee di ng 62 °/o an d of a fa tc on ten t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in ,T al eg gi o, Bu tte rk Ã ¤s e as we ll as th os e ch ee se s (ex clu din g tho se ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at mi lk) of aw ate rc on ten t, ca lcu ­ lat ed by we ig ht of the no n- fa tty m att er ,e xc ee din g 62 °/o an d of a fa t co nt en t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on ten t, by we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e O fa dr y m att er co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e No L 141 / 6 / 141 / 6 Official Journal of the European Communities 5.6.80 1- 12 5 1- 69 5 04 .0 4 E I c) 9 5 -9 14 4- 4 4 3 -6 7 2 -9 2 9 -1 8 4 3 -9 6 13 -2 6 2 2 -2 0 5 6 -3 6 7 4 -6 9 4 7 -3 4 04 .0 4 E II a) 6- 61 9 -9 6 3- 00 5- 03 12 -7 7 16 -9 2 10 -7 3 0- 51 2 0 -8 5 6 2 -1 7 4 2- 88 1 C) (" ) (" ) (6) (" ) (" ) O (') n (') C) o o o o o 18 5- 2 2 4 5 -4 15 5- 5 1- 82 6 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II 0 -6 5 2 -0 3 1- 8 5- 8 0- 13 0 -4 0 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: 0 -9 4 0 -8 8 0 -8 8 3- 1 2 -9 2 -9 0- 21 0 -2 0 0 -2 0 0 -0 3 6 0 -0 3 4 0 -0 3 4 5 . 6. 80 Official Journal of the European Communities No L 141 /7 CCT heading No Description Notes Amounts to be granted on imports and charged on exports United Kingdom Ireland Italy France \ £/100 kg (a) £/100 kg (a) Lit/100 kg (a) FF/100 kg (a) 1 2 3 7 8 9 10 23.07 B I b) 3 o 205 23.07 B I c) 3 o 641 No L 141 /8 Official Journal of the European Communities 5 . 6. 80 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7. 1976) the amount indicated shall be multiplied by the coefficient 0-53 . For skimmed-milk powder sold pursuant to Regulation (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977) or Regulation (EEC) No 443/77 (OT No L 58 , 3 . 3 . 1977), consigned in the natural state to another Member State, the amount indicated shall be multiplied by the coefficient 0-15 . (*) In intra-Community trade, where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  DM 18-41 per 100 kg for Germany,  Bfrs/Lfrs 60-5 per 100 kg for Belgium/Luxembourg,  F1 4-17 per 100 kg for the Netherlands,  £ 0-710 per 100 kg for the United Kingdom. (') The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/too of the weight of the lactic part contained in 100 kg of product. However, wnere whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to V «oo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (4) However, for butter covered by the measures provided for :  in Regulation (EEC) No 1282/72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9. 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4. 1978), the amount shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16.2.1979) and Regulation (EEC) No 1468/79 (OJ No L 177, 14 . 7 . 1979), the amount shall be multiplied :  by the coefficient 0 ¢ 33 where the butter is to be used in formula A or formula C products,  by the coefficient 0-58 where the butter is to be used in formula B products . In Regulation (EEC) No 400/80, the amount indicated is multiplied by a coefficient equal to the quotient of the division of the amount of the minimum selling price fixed for the tendering concerned, by the buying-in price for butter of the same type applicable on the day set as the final date for the submission of tenders . (*) For imports into the United Kingdom from New Zealand pursuant to Protocol 18, the monetary compensatory amount shall be £ 1 - 499 per 100 kg and the coefficient shall not be applied to the special levy. (*) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more. Products unfit as such for human consumption shall be regarded as cheese wastes. (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey, per 100 kg of the finished product. 5 . 6 . 80 Official Journal of the European Communities No L 141 /9 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milt (excluding whey) in the finished product of : Germany DM/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands FI/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg More than 12 % but less than 30 % 3-68 12-1 0-83 0-142    30 % or more but less than 50 % 7-36 24-2 1 - 67 0-284    50 % or more but less than 70 °/o 11-05 36-3 2-50 0-426    70 % or more but less than 80 % 13-81 45-4 3-13 0-533    80 % or more 15-65 51-4 3-55 0-604    In trade with non-member countries, the coefficient 1  87 shall be applied to the supplementary amounts indicated above. In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115, 17. 5 . 1972), or with Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-87 shall be applied to the supplementary amounts indicated above. However, this coefficient shall not be applied to products consignedto Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976). In intra-Community trade and in trade with third countries, where these products contain skimmed-milk powder and fish meal and/or fish oil and/or fish liver oil and/or more than 6 g of iron (as ferrous sulphate) and/or more than 1 ¢ 2 g of copper (as copper sulphate) in 100 kg of product, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27. ( ¢) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated. However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/ too of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and, in particular :  the lactose content of the added whey. (*) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. No L 141 / 10 Official Journal of the European Communities 5 . 6 . 80 (,#) In the case of products to which whey and/or lactose have been added, no compensatory amount shall be granted. However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. (") For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0-40 . . (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion, supplemented as necessary by electrophoresis of the caseins,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (") No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in Article 9 of Regulation (EEC) No 2915/79. NB: For the calculation of fat content, non-milk fats are not to be taken into account. 5.6.80 Official Journal of the European Communities No L 141 / 11 PARTIE 8  PART 8  TEIL 8  PARTE 8 »  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERO CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  Monetiere udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i octroyer i l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/100 kg FF/ 1 00 kg 1 5 6 7 8 17.04 D I a) I 2 296 5,50 17.04 D I b) 1 1 206 2,89 17.04 D I b) 2 1 725 4,14 17.04 D I b) 3 aa) 2 244 5,38 17.04 D I b) 3 bb) 2 327 5,58 17.04 D I b) 4 2 671 6,40 17.04 D I b) 5 2 821 6,76 17.04 D I b) 6 2 971 7,12 17.04 D I b) 7 3029 7,26 17.04 D I b) 8 3 179 7,62 17.04 D II a) l 1 696 4,07 17.04 D II b) 1 1 206 2,89 17.04 D II b) 2 I 1 892 4,54 17.04 D II b) 3 I 2 377 5,70 17.04 D II b) 4 2 677 6,42 18.06 B I I 836 2,01 18.06 B II a) 669 0 18.06 B II b) 669 0 18.06 C I 923 2,21 18.06 C II a) 1 1 506 3,61 18.06 C II a) 2 1 840 4,41 18.06 C II b) 1 \ 1 840 4,41 18.06 C II b) 2 1 840 4,41 18.06 C II b) 3 1 673 4,01 18.06 C II b) 4 1 673 4,01 18.06 D I a) ( ») 0 0 No L 141 / 12 Official Journal of the European Communities 5 . 6 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France I £/100 kg £/100 kg Lit/ 1 00 kg FF/ 1 00 kg 1 5 6 7 8 18.06 D I b) O C) 0 0 18.06 D II a) 1 1 673 4,01 18.06 D II a) 2 (') 1 673 4,01 18.06 D II b) 1 0 0,80 18.06 D II b) 2 aa) 1 840 4,41 18.06 D II b) 2 bb) 0 0 18.06 D II c) O 19.02 B II a) 4 aa) (') 1 408 3,37 19.02 B II a) 5 aa) n 2 144 , 5,14 19.03 A o 0,220 3 217 7,71 19.03 B I n 0,220 3 217 7,71 19.03 B II o 0,191 2 797 6,71 19.04 1 857 4,45 19.08 B I a) 1 673 ' 4,01 19.08 Bib) 3011 7,22 19.08 B II a) 728 1,74 19.08 B II b) 1 1 564 3,75 19.08 B II b) 2 o 1 564 3,75 19.08 B II c) 1 1 899 4,55 19.08 B II c) 2 C) 1 899 4,55 19.08 B II d) 1 2 401 5,76 19.08 B II d) 2 C) 2 401 5,76 19.08 B III a) 1 1 274 3,05 19.08 B III a) 2 C) 1 274 3,05 19.08 B III b) 1 1 776 4,26 19.08 B III b) 2 o 1 776 4,26 19.08 B III c) 1 2 612 6,26 19.08 B III c) 2 o 2 172 5,21 19.08 B IV a) 1 1 819 4,36 19.08 B IV a) 2 o 1 819 4,36 19.08 B IV b) 1 2 139 5,13 19.08 B IV b) 2 o 1 855 4,45 19.08 B V a) 2 183 5,23 19.08 B V b) 2 336 5,60 21.07 C I 836 2,01 21.07 C II a) 669 0 21.07 C II b) 669 0 21.07 D I a) 1 0 0 5 . 6. 80 Official Journal of the European Communities No L 141 / 13 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i octroyer Ã l'importation et i percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France l £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/100 kg 1 5 6 7 8 21.07 D I a) 2 0 0 21.07 D I b) 1 0 0 21.07 D I b) 2 0 0 21.07 D I b) 3 \ 0 0 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 O 21.07 D II a) 4 O 21.07 D II b) O 21.07 G II a) 1 O O 0 0 21.07 G II a) 2 aa) C) O 728 1,74 21.07 G II a) 2 bb) C) o 1 092 2,62 21.07 G II a) 2 cc) (') (') 1 456 3,49 21.07 G II b) 1 (') o 468 0 21.07 G II b) 2 aa) (*) O 1 062 2,55 21.07 G II b) 2 bb) (') o 1 426 3,42 21.07 G II c) 1 C) O 836 2,01 21.07 G II c) 2 aa) C) C) 1 564 3,75 21.07 G II c) 2 bb) ( ¢) (') 1 837 4,40 21.07 G II d) 1 , 1 506 3,61 21.07 G II d) 2 2 142 5,14 21.07 G II c) 2 509 6,02 21.07 G III a) 1 0 0 21.07 G III a) 2 aa) 728 1,74 21.07 G III a) 2 bb) 1 092 2,62 21.07 G III b) 1 468 0 21.07 G III b) 2 1 062 2,55 21.07 G III c) 1 836 2,01 21.07 G III c) 2 1 473 3,53 21.07 G III d) 1 1 506 3,61 21.07 G III d) 2 1 779 4,26 21.07 G III e) 2 008 4,81 21.07 G IV a) 1 21.07 G IV a) 2 728 1,74 21.07 G IV b) 1 468 0 21.07 G IV b) 2 936 2,24 21.07 G IV c) 836 2,01 21.07 G V a) 1 0 0 No L 141 / 14 Official Journal of the European Communities 5.6.80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i octroyer Ã l' importation et i percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg 1 5 6 7 8 21.07 G V a) 2 0 0 21.07 G V b) 0 0 21.07 G VI Ã IX O \ 29.04 C III a) 1 1 984 4,76 29.04 C III a) 2 3011 7,22 29.04 C III b) 1 0,193 2 826 6,78 29.04 C III b) 2 4 283 10,27 35.05 A 2 180 5,23 38.19 T I a) 1 984 4,76 38.19 T I B) 3011 7,22 38.19 T II a). 0,193 2 826 6,78 38.19 T II b) 4 283 10,27 5 . 6 . 80 Official Journal of the European Communities No L 141 / 15 O Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ ©, le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois, lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus, ce dernier est appliquÃ ©. (J) For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, reduced by 10 % , with reference to the coefficients shown in footnote (4) of Part 5 'Milk and milk products' of this Annex. (') In the case of goods not containing added whey or lac ­ tose, the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above , the latter shall be applied. (J) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge, um 10 % vermindert, an Weichweizen , Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind, unter Be ­ zugnahme auf die Koeffizienten, die in der FuÃ note (') des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren, die keine zugesetzte Molke oder Milchzuk ­ ker enthalten, wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und/oder Magermilchpulver berechnet. Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte, dann gilt der letztere. (') Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero, di zucchero e di burro, indicate nell'allegato del regolamento (CEE) n. 1060 /69, diminuite del 10 % rife ­ rendosi ai coefficienti indicati nella nota (4) della parte 5a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia, se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica . (J) Voor uitvoer naar derde landen en in intracommunau ­ taire handel, moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060/69, verminderd met 10 %, met toepassing van voetnoot (4) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage . (') Voor goederen die geen toegevoegde wei of lactose be ­ vatten, wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat. Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag, wordt dit laatste bedrag toegepast. (J) Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter, som er angi ­ vet i fodnote (4) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer, som ikke indeholder tilsat valle eller lactose , beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b, der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b , anvendes dog sidstnÃ ¦vnte. (') Montants applicables, selon le cas, aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun. (4) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res, l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu,  la teneur en lactosÃ ©rum et/ou lactose ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ © par 100 kilogrammes de produit fini . ( l) Amounts applicable as appropriate on goods falling un ­ der subheadings 21.07 G VI to IX. (J) BetrÃ ¤ge, die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind. Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .(2) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 2 1 .07 G VI a IX. ( 2) De bedragen die, naar gelang van het geval, op de pro ­ dukten van onderverdeling 21.07 G VI tot en met IX van toepassing zijn . (2) BelÃ ¸b, der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( J) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires, le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨ ­ glement (CEE) n ° 1060/69 , diminuÃ ©es de 10 %, en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note (4) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe . (4) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : No L 141 / 16 Official Journal of the European Communities 5 . 6 . 80 (J) Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten, suiker of melk of zuivel ­ produkten, van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld.  den tatsÃ ¤chlichen Gewichtsanteil an Magermilchpul ­ ver,  den Gehalt an zugesetzter Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet. (*) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gÃ ¥r, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne . (4) All'atto dell'espletamento delle formalitÃ doganali , l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati, nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito. L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce. C) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (4) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (*) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. (*) Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg. (4) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose, als ­ mede het lactosegehalte van de toegevoegde wei per 100 kg eindprodukt. (') Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder. (*) Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­ vÃ ¦gt 1 kg og derunder. Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder. (7) Pour les marchandises relevant de cette sous-position, le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes . (7) For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar pro ­ ducts . (4) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦l ­ dende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold, pr. 100 kg fÃ ¦rdigvarer. Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver. (7) Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­ rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren. (') Per le merci comprese in questa sottovoce, l'importo compensativo monetario si applica solo in funzione del peso della pasta.(') Montant rÃ ©sultant de l'application, aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion, de sucre ou de lait ou de produits laitiers, contenus dans la marchandise, du montant compensatoire appli ­ cable, selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat. (') Voor produkten die onder deze onderverdeling vallen, wordt het monetaire compenserende bedrag uisluitend op basis van het gewicht van de deegwaren toegepast. (7) For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni , spaghetti og lignende varer.(') Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar, milk or milk products, contained in the goods. Apply to these quantities the compensatory amounts applied when such products are traded as such . (') Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen, an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden, die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men. C) Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas , le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974/71 , (') Importo risultante dall'applicazione ai quantitativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile, secondo la loro specie, ai detti prodotti agricoli scambiati come tali . 5 . 6 . 80 Official Journal of the European Communities No L 141 / 17 Tuttavia, se debbono essere riscossi gli importi compen ­ sativi , detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit. Toutefois, les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (') Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend; in dat geval moet het compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 °/o . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd. De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven. (*) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ ducts incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69 , formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed, skal det i den dertil foreskrevne erklÃ ¦ring angives, hvor ­ vidt der er tilsat valle og/eller lactose til produktet. De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt. In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen. Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben, ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen . O Le premier et le deuxiÃ ¨me alinÃ ©a de la note (*) ne s'appli ­ 3uent pas aux marchandises en emballages immÃ ©diats'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . O Der erste und zweite Unterabsatz des Vermerks (*) gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einerh Nettoinhalt von hÃ ¶chstens 1 kg. (*) Se la merce contiene siero di latte e/o lattosio aggiunu, per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n. 1060/69 diminuito del 10 %. All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n. 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodono sono stati aggiunti o meno siero di latte e/o lattosio . - (*) Il primo e il secondo comma della nota (') non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg. (') De eerste en tweede alinea van voetnoot (*) zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden. (*) FÃ ¸rste og andet stykke i bemÃ ¦rkning (') gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder. No L 141 / 18 Official Journal of the European Communities 5 . 6 . 80 ANNEXE Ibis  ANNEX la  ANHANG la  ALLEGATO Ibis  BIJLAGE Ibis  BILAG la PARTIE 3  PART 3  TEIL 3  PARTE 3 »  DEEL 3  DEL 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 1 00 kg United Kingdom £/ 100 kg 1 2 3 4 5  Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vÃ ¦gt  01.02 A II O 31,53 89,7 6,18 1,369  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt  02.01 A II a) 1 59,91 170,4 11,75 2,602 02.01 A II a) 2 47,93 136,3 9,40 2,082 02.01 A II a) 3 71,89 204,5 14,10 3,122 02.01 A II a) 4 aa) 47,93 136,3 9,40 2,082 02.01 A II a) 4 bb) 81,98 233,2 16,08 3,561 02.01 A II b) 1 O 53,29 151,6 10,45 2,314 02.01 A II b) 2 O 42,63 121,3 8,36 1,852 02.01 A II b) 3 O 66,61 189,5 13,06 2,893 02.01 A II b) 4 aa) (2) 42,63 121,3 8,36 1,852 02.01 A II b) 4 bb) 11 (2) 66,61 189,5 13,06 2,893 02.01 A II b) 4 bb) 22 (') (J) 66,61 189,5 13,06 2,893 02.01 A II b) 4 bb) 33 (J) 66,61 189,5 13,06 2,893 02.06 C I a) 1 47,93 136,3 9,40 2,082 02.06 C I a) 2 68,42 194,6 13,42 2,972 ex 16.02 B III b) 1 aa) (4) 68,42 194,6 13,42 2,972 ex 16.02 B III b) 1 aa) (J) 40,99 116,6 8,04 1,780 ex 16.02 B III b) 1 aa) (') 27,43 78,0 5,38 1,191 5.6 . 80 Official Journal of the European Communities No L 141 / 19 ANNEX II Coefficients provided for in Article 4 (3) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-912 0-983 0-983 _  Milk and milk products 0-902 0-978   0-983   of Regulation (EEC) No 1059/69 0-902 0-981   0-983   Pigmeat 0-902 0-981  1-043 0-983   Sugar and isoglucose 0-902 0-981  1-081 0-983 1-037  Cereals 0-902 0-981  1-081 1-010 1-037  Eggs and poultry and albumins 0-902 0-981  1-081 1-010 1-037  Wine 0-902   1-042   No L 141 /20 Official Journal of the European Communities 5 . 6 . 80 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterling (Article 11 (3) of Regulation (EEC) No 1380/75) Wechselkurse der lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della stellina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for lire og det engelske pund (artikel 11, stk. 3, i forordning (EÃF) nr. 1380/75) 100 Lit (Ã Roma + Milano) - 3,45316 FB/Flux 0,666822 Dkr 0,214565 DM 0,496296 FF 0,235057 Fl 0,0573590 £ (Irl) 0,0515532 £ (UK) 1 £ ( UK) «= 66,5465 FB/Flux 12,9042 Dkr 4,13885 DM 9,61195 FF 4,54561 Fl 1,10556 £ (Irl) 1 £ (Irl) ¢ 0,904519 £ (UK) 5 . 6 . 80 Official Journal of the European Communities No L 141 /21 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from i June 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Sugar and isoglucose 0-887744 1 July 1980 Cereals , poultrymeat and eggs 0-887744 1 August 1980 Pigmeat 0-887744 1 November 1980 Benelux Sugar and isoglucose 0-893064 1 July 1980 Cereals, poultrymeat and eggs 0-893064 1 August 1980 Pigmeat 0-893064 1 November 1980 Italy Sugar and isoglucose 0-0 1 July 1980 Pigmeat 0-0 1 November 1980 Cereals, poultrymeat and eggs 0-0 1 August 1980 France Sugar and isoglucose 0-0 1 July 1980 , Cereals , poultrymeat and eggs 0-0 1 August 1980 United Kingdom Cereals, poultrymeat and eggs 1-78947 1 August 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity.